DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Petition under 37 CFR 1.137(a)
The petition under the unintentional provisions of 37 CFR 1.137(a), filed 16 May 2022 to revive the instant application has been granted (see Decision on Petition dated 03 June 2022).
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 16 May 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sartor, et al (US 2012/0316557), hereinafter Sartor, in view of Hanlon, et al (US 2014/0194870), hereinafter Hanlon.
Regarding claim 1, Sartor discloses a bipolar forceps (see “electrosurgical energy is conducted between electrodes 116, 126 of electrode members 110, 120, respectively”; [0035], Fig. 1) comprising:
a first forceps arm having a first forceps arm distal end and a first forceps arm proximal end (shaft 12a forms first forceps arm with electrode member 120 at the distal end, figure 1); 
a first forceps arm grip of the first forceps arm (handle 17a, figure 1); 
a first conductor tip of the first forceps arm having a first conductor tip distal end and a first conductor tip proximal end (electrode member 120 includes electrode 126, figure 4B, [0035])
a first internal conduit (fluid lumen 114, figure 4A, [0035]) of the first forceps arm having a first superior opening (input tube 118a, figure 4A, [0035]), a first inferior opening (output tube 118b, figure 4A, [0035]), and a first internal conduit distal end wherein the first internal conduit distal end is disposed within a portion of the first conductor tip (fluid lumen 114 has a distal end loop in the distal end of the forceps arm as shown in figure 4A);
a second forceps arm having a second forceps arm distal end and a second forceps arm proximal end, the second forceps arm disposed opposite the first forceps arm (shaft 12b forms second forceps arm with electrode member 110 at the distal end, figure 1);
a second forceps arm grip of the second forceps arm (handle 17b, figure 1);
a second conductor tip of the second forceps arm having a second conductor tip distal end and a second conductor tip proximal end (electrode member 110 includes electrode 116, [0035]);
second internal conduit (fluid lumen 124, figure 4B, [0035]) of the second forceps arm having a second superior opening (input tube 128a, figure 4B, [0035]), a second inferior opening (output tube 128b, figure 4B, [0035]), and a second internal conduit distal end wherein the second internal conduit distal end is disposed within a portion of the second conductor tip (fluid lumen 124 has a distal end loop in the distal end of the forceps arm as shown in figure 4B) and,
a conduction zone defined between the first conductor tip and the second conductor tip (see space between electrodes 116, 126 of electrode members 110, 120, respectively where electrosurgical energy is conducted; [0035], Fig. 3); and wherein the instrument is configured to conduct current through an electrical circuit of the first forceps arm (see electrosurgical cable 60 extending through shaft 12a, [0033]), the first conductor tip (see electrode 116; [0035], Fig. 4A), the conduction zone (see space between electrodes 116, 126 of electrode members 110, 120, respectively where electrosurgical energy is conducted; [0035], Fig. 3), the second conductor tip (see electrode 126; [0035], Fig. 4B), and the second forceps arm (see electrosurgical cable 60 extending through shaft 12b; [0033] and statement of obviousness below). 
Sartor fails to explicitly teach the first and second internal conduits being in different shafts as required by the claim, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have routed the respective fluid channels through the first and second shafts as taught by Sartor, since Sartor suggests that either or both shafts may be configured to secure the electrosurgical cable and fluid cables (see Sartor [0033]) and further since it would appear that either configuration would work equally well for the purpose of circulating fluid and electrical energy through the electrode members (see Fig. 2 as compared to Figs. 4A and 4B and [0033], [0035]).
Sartor does not disclose:
a first forceps arm grip distal end and a first forceps arm grip proximal end wherein the first forceps arm grip distal end is disposed between the first forceps arm distal end and the first forceps arm proximal end and wherein the first forceps arm grip proximal end is disposed between the first forceps arm distal end and the first forceps arm proximal end; 
a first input conductor housing of the first forceps arm; 
a first coating of an electrical insulator material over at least a portion of the first forceps arm; 
a second forceps arm grip distal end and a second forceps arm grip proximal end, the second forceps arm grip disposed opposite the first forceps arm grip wherein the second forceps arm grip distal end is disposed between the second forceps arm distal and the second forceps arm proximal end and wherein the second forceps arm grip proximal end is disposed between the second forceps arm distal end and the second forceps arm proximal end; 
a second input conductor housing of the second forceps arm; 
a second coating of the electrical insulator material over at least a portion of the second forceps arm; and
a coolant multiplexer having a coolant transfer tube housing, the coolant multiplexer configured to electrically isolate the first input conductor housing of the first forceps arm and the second input conductor housing of the second forceps arm wherein the first forceps arm proximal end is disposed in the coolant multiplexer and the second forceps arm proximal end is disposed in the coolant multiplexer.
In the same field of endeavor, Hanlon teaches:
a first forceps arm having a first forceps arm distal end and a first forceps arm proximal end (first forceps arm 12 figure 3, [0024]);
a first forceps arm grip of the first forceps arm having a first forceps arm grip distal end and a first forceps arm grip proximal end wherein the first forceps arm grip distal end is disposed between the first forceps arm distal end and the first forceps arm proximal end and wherein the first forceps arm grip proximal end is disposed between the first forceps arm distal end and the first forceps arm proximal end (intermediate portion 32 shown in figure 3, disclosed as a holding region for the user, [0025]);
a first conductor tip of the first forceps arm having a first conductor tip distal end and a first conductor tip proximal end (first conductor tip distal end 36, figure 3, [0025]);
a first input conductor housing of the first forceps arm (conductive input wire 42 secured in hole 48, figure 3, [0027]);
a first coating of an electrical insulator material over at least a portion of the first forceps arm (insulating coating 38 covers the intermediate portion 32 of forceps arm 12, figure 3, [0026]);
a second forceps arm having a second forceps arm distal end and a second forceps arm proximal end, the second forceps arm disposed opposite the first forceps arm (second forceps arm 14, figure 3, [0024]);
a second forceps arm grip of the second forceps arm having a second forceps arm grip distal end and a second forceps arm grip proximal end, the second forceps arm grip disposed opposite the first forceps arm grip wherein the second forceps arm grip distal end is disposed between the second forceps arm distal and the second forceps arm proximal end and wherein the second forceps arm grip proximal end is disposed between the second forceps arm distal end and the second forceps arm proximal end (intermediate portion 32’, figure 3);
a second conductor tip of the second forceps arm having a second conductor tip distal end and a second conductor tip proximal end (second conductor tip distal end 36’, figure 3);
a second input conductor housing of the second forceps arm (conductive input wire 42’ secured in hole 48’, figure 3, [0027]); 
a second coating of the electrical insulator material over at least a portion of the second forceps arm (insulating coating 38’ covers the intermediate portion 32’ of forceps arm 14, figure 3, [0026]); and
a coolant multiplexer having a coolant transfer tube housing (base 28 includes secondary portion 84 which receives irrigation tubes, figures 1-3, [0036]), the coolant multiplexer configured to electrically isolate the first input conductor housing of the first forceps arm and the second input conductor housing of the second forceps arm wherein the first forceps arm proximal end is disposed in the coolant multiplexer and the second forceps arm proximal end is disposed in the coolant multiplexer (base 28 is formed of a potting material that holds the forceps arm proximal ends, [0036]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the tweezer-type bipolar forceps structure with a proximal fluid connection taught by Hanlon for the scissor-type forceps structure with a proximal fluid connection disclosed by Sartor while maintaining the closed loop cooling fluid channel in the distal jaws. Doing so would provide the expected result of a bipolar device capable of grasping tissue between distal jaw elements for bipolar treatment while supplying fluid to the device.  (See MPEP 2143).
Regarding claim 2, Sartor discloses a superior coolant path of the first internal conduit having a superior coolant path proximal end (fluid lumen 114 has an input tube 118a at a proximal end, figure 4A); and an inferior coolant path of the first internal conduit having an inferior coolant path proximal end (fluid lumen 114 has an output tube 118b at a proximal end, figure 4A).
Regarding claim 3, Sartor in view of Hanlon teach a first superior coolant path interface (irrigation tube section 60, Hanlon, figures 1-2) having a first superior coolant path interface distal end and a first superior coolant path interface proximal end wherein the first superior coolant path interface distal end is disposed within the superior coolant path proximal end and wherein the first superior coolant path interface proximal end is disposed within the coolant multiplexer (proximal end of irrigation tube section 60 interfaces with secondary portion 84 of base 28, Hanlon, figures 1-2, [0036]).
Regarding claim 4, Sartor in view of Hanlon teach a first inferior coolant path interface (irrigation tube section 60’, Hanlon, figures 1-2) having a first inferior coolant path interface distal end and a first inferior coolant path interface proximal end wherein the first inferior coolant path interface distal end is disposed within the inferior coolant path proximal end and wherein the first inferior coolant path interface proximal end is disposed within the coolant multiplexer (irrigation tube section 60’ interfaces with secondary portion 84 of base 28, Hanlon, figures 1-2, [0036]).
Regarding claim 5, Sartor in view of Hanlon teach a coolant transfer tube (supply tube 26 with tube fitting 72, Hanlon figure 3) having a coolant transfer tube distal end and a coolant transfer tube proximal end wherein the coolant transfer tube distal end is disposed in the coolant transfer tube housing (supply tube 26 is connected to the secondary portion 84 of base 28 by tube fitting 72 as shown in Hanlon, figure 1, [0035]).
Regarding claim 6, Sartor in view of Hanlon teach a coolant transfer machine interface (luer fitting 74, Hanlon, figure 3) configured to interface with a coolant transfer machine wherein a portion of the coolant transfer machine interface is disposed within the coolant transfer tube proximal end (luer fitting 74 connects supply tube 26 to a fluid source, Hanlon, [0035]).
Regarding claim 7, Sartor discloses the coolant transfer machine is configured to circulate a coolant into the first conductor tip and out from the first conductor tip (a fluid source circulates a cooling fluid through lumens 114 and 124, [0040], figure 4A-4B).
Regarding claim 8, Sartor discloses circulating the coolant into the first conductor tip and out from the first conductor tip is configured to decrease a temperature of the first conductor tip (fluid circulated within the fluid lumens 114 and 124 maintains the electrodes in a relatively cooled state, [0040]).
Regarding claim 9, Sartor discloses decreasing the temperature of the first conductor tip (circulation of coolant fluid maintains the electrode members in a relatively cooled state, [0040]).  Examiner notes that this cooling function is suitable for preventing a tissue from sticking to the first conductor tip as evidenced by Levine et al. (US Patent No. 5,647871), col 3, ln 39-40. 
Regarding claim 10, Sartor discloses the coolant transfer machine is configured to circulate a coolant through the first internal conduit (fluid from a fluid source is circulated through fluid lumens 114 and 124, [0040]).
Regarding claim 11, Sartor discloses the coolant is configured to ingress the first internal conduit at the superior coolant path proximal end (input tube 118a, figure 4A, [0035]) and wherein the coolant is configured to egress the first internal conduit at the inferior coolant path proximal end (output tube 118b, figure 4A, [0035]).  Examiner notes that Sartor labels the proximal tube openings of the fluid circulation lumen as input (118a) and output (118b) tubes, suggesting that fluid is introduced to the fluid lumen through input tube 118a and exits through output tube 118b.  However, figure 4A also includes arrows marking the flow of fluid through the fluid circuit in the opposite direction further suggesting that the coolant fluid can be flowed in either direction without impacting the cooling function.  
Regarding claim 12, Sartor discloses the coolant is configured to ingress the first internal conduit at the inferior coolant path proximal end (output tube 118b, figure 4A, [0035]) and wherein the coolant is configured to egress the first internal conduit at the superior coolant path proximal end (input tube 118a, figure 4A, [0035]).  Examiner notes that Sartor labels the proximal tube openings of the fluid circulation lumen as input (118a) and output (118b) tubes, suggesting that fluid is introduced to the fluid lumen through input tube 118a and exits through output tube 118b.  However, figure 4A also includes arrows marking the flow of fluid through the fluid circuit in the opposite direction further suggesting that the coolant fluid can be flowed in either direction without impacting the cooling function.  
Regarding claim 13, Sartor discloses circulating the coolant through the first internal conduit is configured to decrease a temperature of the first conductor tip (fluid circulated within the fluid lumens 114 and 124 maintains the electrodes in a relatively cooled state, [0040]).
Regarding claim 14, Sartor discloses decreasing the temperature of the first conductor tip (circulation of coolant fluid maintains the electrode members in a relatively cooled state, [0040]).  Examiner notes that this cooling function is suitable for preventing a tissue from sticking to the first conductor tip as evidenced by Levine et al. (US Patent No. 5,647871), col 3, ln 39-40. 
Regarding claim 15, Sartor discloses a bipolar cord (electrosurgical cable 60 connecting both electrodes to allow electrosurgical energy to flow between the electrodes; figures 1-2, [0033] and [0035]); and an electrosurgical generator adapter of the bipolar cord (electrosurgical cable 60 connects to a generator to apply electrosurgical energy to electrode members 110 and 120, [0033]).
Regarding claim 16, Sartor discloses wherein the coolant is water (see [0040]). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sartor in view of Hanlon as applied to claims 1-6 and 10 above, and further in view of van der Weide, et al (US Patent Application Publication No. 2008/0147056) hereinafter van der Weide.
Regarding claim 17, Sartor in view of Hanlon teach the invention as recited in claim 10, but fail to teach the coolant is ethylene glycol.  
However, in the same field of endeavor, van der Weide teaches the coolant is ethylene glycol (a coolant for use in a medical device can be ethylene glycol, [0014]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrosurgical forceps cooling system as disclosed by Sartor in view of Hanlon to use ethylene glycol as a coolant as taught by van der Weide.  Doing so would achieve the predictable result of cooling the electrode device by circulating a known coolant or heat exchange fluid through the fluid lumen (see van der Weide: [0014]).  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select ethylene glycol as a known coolant or heat exchange material as evidenced by its suitability as a coolant by van der Weide (see citations above) since it has been held that where the general conditions of a claim are disclosed, selection of a known material based on the suitability for its intended use would be within the level of ordinary skill (In re Leshin, 277 F.2d 197, 125 USPQ 416).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sartor in view of Hanlon as applied to claims 1-6 and 10 above, and further in view of Xuan, et al (Yimin Xuan, Qiang Li, Heat transfer enhancement of nanofluids, International Journal of Heat and Fluid Flow, Volume 21, Issue 1, 2000, Pages 58-64), hereinafter Xuan.
Regarding claim 18, Sartor in view of Hanlon teach the invention as recited in claim 10 above, but fail to teach the coolant is a nanofluid.  
However, Xuan teaches nanofluids are known to be effective heat exchange materials (see section 3. “Thermal conductivity of nanofluids”, pgs. 60-61). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrosurgical forceps cooling system as disclosed by Sartor in view of Hanlon to use a nanofluid as a coolant as taught by Xuan, the motivation being to provide a coolant with superior heat exchange properties (see Xuan: section 3. “Thermal conductivity of nanofluids”, pgs. 60-61) and further since it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a nanofluid as a coolant due to its superior heat exchange qualities as evidenced by Xuan (see citations above) since it has been held that where the general conditions of a claim are disclosed, selection of a known material based on the suitability for its intended use would be within the level of ordinary skill (In re Leshin, 277 F.2d 197, 125 USPQ 416).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sartor in view of Hanlon as applied to claims 1-6 and 10 above, and further in view of Edmunds, et al (US Patent Application Publication No. 2012/0123406), hereinafter Edmunds.
Regarding claim 19, Sartor in view of Hanlon teach the invention as recited in claim 10, but fail to teach a thermally insulated portion of the coolant transfer tube.  
However, in the same field of endeavor, Edmunds teaches a thermally insulated portion of the coolant transfer tube (supply and return tubes 111 and 113, shown in figures 6a-6c, are thermally insulated, [0074]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid supply tube of the system taught by Sartor in view of Hanlon to include thermal insulation as taught by Edmunds.  Doing so would prevent cooled thermal transfer fluid from warming by ambient heat thereby reducing its effectiveness in cooling the electrode device (Edmunds, [0074]).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sartor in view of Hanlon as applied to claims 1-6 and 10 above, and further in view of Widenhouse, et al (US Patent Application Publication No. 2011/0306972), hereinafter Widenhouse.
Regarding claim 20, Sartor in view of Hanlon teach the invention as recited in claim 10, above, but fail to teach a coolant temperature of the coolant is lowered before circulating the coolant through the first internal conduit.
However, in the same field of endeavor, Widenhouse teaches a coolant temperature of the coolant is lowered before circulating the coolant through the first internal conduit (condenser assembly 392 cools a fluid before it is circulated through the surgical instrument to be cooled, figure 8, [0052]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coolant supply system disclosed by Sartor in view of Hanlon to cool the coolant fluid as taught by Widenhouse. Doing so would allow heat to be extracted from already circulated coolant fluid such that it could be recirculated through the electrode fluid lumen and continue to provide suitable heat transfer capabilities (Widenhouse, [0052]).  
Response to Arguments
Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments directed to the cited prior art failing to teach newly added language of claim 1 (see Remarks pgs. 7-8), the examiner respectfully disagrees. The examiner contends that Sartor provides for the newly added limitations as further detailed in the rejection of claim 1 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        




/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794